Citation Nr: 0533095	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for pseudofolliculitis.

Entitlement to service connection for cysts of the right 
forearm, chest, stomach, right leg and side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974. This matter comes on appeal from an April 2004 decision 
by the Columbia VA Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that he has experienced recurrent 
cysts over his body since his period of military service. 
Service medical records show that a cyst of the right forearm 
was evident at the time of his separation from service. 
Recent VA outpatient records reveal treatment for chronic 
skin problems. As the evidence of record suggests that the 
veteran's current condition may be associated with service, 
the Board finds that additional development is necessary 
prior to a final decision on the veteran's claim. 38 U.S.C.A. 
§ 5103A(d). Accordingly, the case is remanded for the 
following actions:

1.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated him for a skin 
disorder from May 2004 to the present. Copies 
of all available records should be obtained.

2.  The veteran should be scheduled for a VA 
dermatology examination to determine the 
nature and extent of any current chronic skin 
disorder. The veteran's claims folder must be 
provided to the examiner for review.  The 
veteran's history and complaints should be 
noted, all indicated studies should be 
performed, and all clinical findings reported 
in detail.  


The examiner should provide an opinion as to 
the likelihood that any current chronic skin 
condition had its onset in or is otherwise 
related to his period of military service. All 
conclusions expressed must be accompanied by a 
complete rationale.

3.  After undertaking any development deemed 
essential in addition to that specified above, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal is not 
granted, the veteran and his representative 
should be issued a supplemental statement of 
the case, and be afforded a reasonable period 
of time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


